COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Eric Deshayn Tennell v. The State of Texas

Appellate case number:      01-13-00942-CR

Trial court case number:    1338512

Trial court:                179th District Court of Harris County

      Appellant, Eric Deshayn Tennell, has filed a “Second Motion for Extension of
Time to File Appellate Brief.” We deny the motion.
        Tennell’s brief was originally due on January 15, 2014. On February 13, 2014,
almost a month after the deadline, appellant filed a motion seeking an extension of time
to file his brief until April 24, 2014, contending that an extension was necessary because
counsel “makes daily court appearances and has been busy with other trial and appellate
matters.” We granted the motion, required Tennell to file his brief by April 24, 2014, and
informed him that no further extensions would be granted. We further informed Tennell
that if the brief was not filed by the deadline, we would abate this case for a hearing
pursuant to Texas Rule of Appellate Procedure 38.8(b). Nevertheless, on April 22, 2014,
Tennell filed a second motion for extension of time, once again contending that an
extension is necessary because “Counsel makes almost daily court appearances and has
been busy with other trial and appellate matters.”
       Given the procedural history of this case and in light of our previous order stating
that no further extensions would be granted, we DENY Tennell’s motion for extension of
time. See Sandoval v. State, No. 07-11-0136-CR, 2011 WL 6059804, at *1 n.2 (Tex.
App.—Amarillo Dec. 6, 2011, no pet.) (not designated for publication) (“This Court does
not consider a busy work schedule as good cause for granting a subsequent motion to
extend the time to file a brief.”); Newfield v. State, 766 S.W.2d 408, 407–09 (Tex.
App.—Dallas 1989, order), pet. dism’d, improvidently granted, 817 S.W.2d 63 (Tex.
Crim. App. 1991) (denying motion for extension of time to file brief when party
requested extension based on counsel’s workload); Hubbard v. State, 649 S.W.2d 167,
169 (Tex. App.—Dallas 1983, no writ) (same); In re Halsey, 646 S.W.2d 306, 308 (Tex.
App.—Dallas 1983, orig. proceeding) (“We recognize that many criminal law
practitioners maintain heavy trial and appellate case loads. Yet a competent practitioner
must balance his docket so that all clients receive proper attention. Counsel’s
employment or appointment on behalf of other clients awaiting trial provides no
justification for neglecting his duties to the appellate court or the interests of clients
whose cases are on appeal. . . . The court will not permit counsel unlimited discretion to
put the interest of other and apparently more recent clients ahead of those whose appeals
are pending.”).
       Unless this Court receives Terrell’s brief within ten (10) days of the date of this
order, we will abate the case and order the trial court to conduct a hearing pursuant to
Texas Rule of Appellate Procedure 38.8(b). See TEX. R. APP. P. 38.8(b). No extensions
of time will be granted.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                  Acting individually  Acting for the Court

Date: May 6, 2014